Exhibit 99.2 STOCK PURCHASE AGREEMENT by and between PPL Corporation and UGI Utilities, Inc. Dated as of March 5, 2008 Table of Contents Page ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.1. Definitions 1 ARTICLE II PURCHASE AND SALE SECTION 2.1. Purchase and Sale of the PPL Gas Utilities Shares and Purchase Price 1 SECTION 2.2. Aggregate Net Working Capital 1 SECTION 2.3. Closing 3 SECTION 2.4. Transactions to be Effected at the Closing 3 SECTION 2.5. Settlement of Intercompany Accounts 3 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER SECTION 3.1. Organization and Existence 4 SECTION 3.2. Authorization 4 SECTION 3.3. Consents 4 SECTION 3.4. Legal Proceedings 4 SECTION 3.5. Noncontravention 4 SECTION 3.6. Title 5 SECTION 3.7. Brokers. 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANIES SECTION 4.1. Organization and Existence 5 SECTION 4.2. Subsidiaries 5 SECTION 4.3. Financial Statements. 6 SECTION 4.4. Absence of Certain Changes or Events. 6 SECTION 4.5. Legal Proceedings. 7 SECTION 4.6. Compliance with Laws; Sufficiency of Permits and Assets. 7 SECTION 4.7. Material Contracts. 7 SECTION 4.8. Properties; No Liens. 8 SECTION 4.9. Employee Matters. 8 SECTION 4.10. Environmental Matters 9 SECTION 4.11. Insurance 9 SECTION 4.12. Taxes 9 SECTION 4.13. Regulatory Filings. 10 SECTION 4.14. Intellectual Property 10 SECTION 4.15. Personal Property 10 SECTION 4.16. Absence of Undisclosed Liabilities 11 SECTION 4.17. Exclusive Representations and Warranties 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER SECTION 5.1. Organization and Existence 11 SECTION 5.2. Authorization 11 SECTION 5.3. Consents and Filings 12 SECTION 5.4. Noncontravention 12 SECTION 5.5. Legal Proceedings 12 SECTION 5.6. Compliance with Laws 12 SECTION 5.7. Brokers 12 SECTION 5.8. Investment Intent 12 SECTION 5.9. Available Funds 13 SECTION 5.10. Investigation 13 SECTION 5.11. Disclaimer Regarding Projections 13 SECTION 5.12. No Other Representations or Warranties 13 ARTICLE VI COVENANTS SECTION 6.1. Access to Information 13 SECTION 6.2. Conduct of Business Pending the Closing 14 SECTION 6.3. Support Obligations 16 SECTION 6.4. Confidentiality; Publicity 18 SECTION 6.5. Expenses 18 SECTION 6.6. Governmental Filings 18 SECTION 6.7. Meter Reading 20 SECTION 6.8. Seller Marks 20 SECTION 6.9. Risk of Loss 20 SECTION 6.10. Insurance 21 SECTION 6.11. Termination of Certain Services and Contracts; Transition Services 21 SECTION 6.12. Distributions 22 SECTION 6.13. Transfer Taxes 22 SECTION 6.14. Employee, Labor and Benefits Matters 22 SECTION 6.15. Tax Matters 27 SECTION 6.16. Further Actions 30 SECTION 6.17. Preparation of Audited Financial Statements 31 ARTICLE VII SPECIFIED CONDITIONS SECTION 7.1. Buyer’s Condition Precedents 32 SECTION 7.2. Seller’s Condition Precedents 33 ARTICLE VIII SURVIVAL; INDEMNIFICATION AND RELEASE SECTION 8.1. Survival 34 SECTION 8.2. Indemnification by Seller 34 SECTION 8.3. Indemnification by Buyer 35 SECTION 8.4. Indemnification Procedures 36 SECTION 8.5. General 37 SECTION 8.6. “As Is” Sale; Release 37 SECTION 8.7. Right to Specific Performance; Certain Limitations 38 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER SECTION 9.1. Grounds for Termination 39 SECTION 9.2. Effect of Termination 40 ARTICLE X MISCELLANEOUS SECTION 10.1. Notices 40 SECTION 10.2. Severability 41 SECTION 10.3. Counterparts 41 SECTION 10.4. Entire Agreement; No Third Party Beneficiaries 41 SECTION 10.5. Governing Law 41 SECTION 10.6. Consent to Jurisdiction; Waiver of Jury Trial 41 SECTION 10.7. Assignment 42 SECTION 10.8. Headings 42 SECTION 10.9. Construction 42 SECTION 10.10. Amendments and Waivers 43 SECTION 10.11. Schedules and Exhibits 43 Appendices Appendix A Exhibits Exhibit A Stock Transfer Form Schedules Schedule 1.1 Aggregate Net Working Capital Schedule 2(a) Seller’s Knowledge Schedule 2(b) Buyer’s Knowledge Schedule 3.3 Seller’s Consents Schedule 3.4 Seller’s Legal Proceedings Schedule 3.6 Seller’s Title Schedule 4.2(a) Companies’ Subsidiaries Schedule 4.2(b) Companies’ Liens on Subsidiaries Ownership Schedule 4.4 Companies’ Absence of Certain Changes or Events Schedule 4.5 Companies’ Legal Proceedings Schedule 4.7(c) Companies’ Material Contracts Schedule 4.8 Companies’ Properties; No Liens Schedule 4.9(a) Companies’ Employee Benefit Plans Schedule 4.9(e) Companies’ Collective Bargaining Agreements, Strikes, Lockouts and Employment Investigations Schedule 4.10 Companies’ Environmental Matters Schedule 4.11 Companies’ Insurance Schedule 4.12 Companies’ Taxes Schedule 4.14 Companies’ Intellectual Property Schedule 4.16 Companies’ Absence of Undisclosed Liabilities Schedule 5.3 Buyer’s Consents and Filings Schedule 6.2(a) Conduct of Business Pending the Closing Schedule 6.2(a)(xii) Cumulative Capital Expenditures Schedule 6.3(a) Support Obligations Schedule 6.11(a) Termination of Certain Services and Contracts Schedule 6.11(b) Transition Services Schedule 6.14(b)(i) Continuity of Employment at Closing Schedule 6.14(d)(i) Buyer’s Plans Schedule 6.14(d)(ii) Post-Closing Compensation and Benefits Schedule 6.14(e) Severance Schedule 6.14(e)(i) Certain Changes Schedule 6.15(a) Tax Returns This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of March 5, 2008 and is by and between PPL Corporation, a Pennsylvania corporation (“Seller”), and UGI Utilities, Inc., a Pennsylvania corporation (“Buyer”). RECITALS WHEREAS, Seller owns 100% of the issued and outstanding equity of PPL Gas Utilities Corporation, a Pennsylvania corporation (“PPL Gas Utilities”); WHEREAS, in accordance with this Agreement, Buyer desires to purchase, and Seller desires to sell to Buyer, 100% of the issued and outstanding shares of capital stock of PPL Gas Utilities (the “PPL Gas Utilities Shares”). NOW THEREFORE, the Parties hereby agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.1.Definitions .Capitalized terms used in this Agreement have the meanings ascribed to them by definition in this Agreement or in Appendix A hereto. ARTICLE II PURCHASE AND SALE SECTION Purchase and Sale of the PPL Gas Utilities Shares and Purchase Price.(a)In accordance with the terms and subject to this Agreement, Buyer agrees to purchase the PPL Gas Utilities Shares and Seller agrees to sell to Buyer the PPL Gas Utilities Shares free and clear of any Liens other than any arising out of this Agreement. (b) The aggregate purchase price (the “Purchase Price”) for the PPL Gas Utilities Shares shall be an amount equal to Two Hundred Sixty Seven Million Six Hundred Thousand U.S. Dollars ($267,600,000.00) (the “Base Purchase Price”), plus the Aggregate Net Working Capital (whether a positive or a negative amount).At the Closing, Buyer shall pay to Seller the Base Purchase Price plus the Estimated Aggregate Net Working Capital in accordance with Section 2.2(a), without deduction or withholding of any kind, by wire transfer of immediately available funds in U.S.
